DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that Osborne does not teach or suggest the claimed "conditioning a mixture of tobacco manufacture", Examiner respectfully disagrees. Osborne teaches volatilizing certain components of the tobacco by steam col. 1, 5-15 which Examiner is interpreting as conditioning.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim Rejections - 35 USC § 103
Claim 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 4,150,677), and further in view of Murphy (US 20130160777).
Regarding claim 1, Osborne teaches process to obtain tobacco flavor extracts (col. 1, 5-15), the process comprising: 
conditioning (volatilizing certain components of the tobacco by steam col. 1, 5-15) a mixture of tobaccos in a primary tobacco manufacture heating the mixture of (at a temperature of from about 160 to about 170° C., the time necessary to accomplish this degree of weight loss will be from about 3 to 10 minutes, col. 5 lines 10-15); 
 recovering emissions produced by the mixture conditioning (condensing volatile constituents of the resulting gaseous stream, for example, by passing the gaseous stream in contact with a surface col 2. Lines 60-63); and - obtaining at least one flavor extract from the recovered emissions (collecting said condensate, and (4) thereafter combining said condensate with a smoking material in order to enhance the organoleptic properties of its smoke col. 2 lines 65-69).
Osborne does not explicitly teach heating the mixture of tobacco to a temperature about comprised between 30 degrees Celsius and about 90 degrees Celsius. However Murphy (also directed to producing flavor substances from tobacco [0110]) discloses an extracting and isolating constituents of cellulosic material (tobacco material) which are can be solubilized by supercritical fluid by contacting the supercritical fluid with the cellulosic material for at least 5 minutes; more preferably for at least 20 minutes; and most preferably for at least 60 minutes [0081] at a suitable temperature that is at preferably from about 35.degree. C. to about 80.degree. C [0076].  Murphy further discloses it can be it can be desirable to ensure that isolated components are not contaminated with nitrosamines which often have similar physical properties such as the desired flavor or aroma to the tobacco [0034-0035]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Osborne to include the conditioning the 
Regarding claim 2, Osborne teaches adding the flavor extract to a component of an aerosol-forming article (co1. Line 5).
Regarding claim 3, Osborne teaches wherein the step of conditioning a mixture of tobaccos takes place in a conditioning chamber (sparging chamber 18).
Regarding claim 4, Osborne teaches recovering emissions produced in the conditioning chamber and exiting the cylinder by means of an exhaust pipe (The spargate volatilized from the treated tobacco passes through take-off line 52: col. 7, lines 35-37).
Regarding claim 5, Osborne teaches recovering emissions produced by the mixture conditioning of a single type of tobacco (example 5).
Regarding claim 6, Osborne teaches supplying a plurality of different types of tobaccos; - separately recovering emissions produced by the mixture conditioning of each different type of tobacco; - obtaining a flavor extract for each separated emission; and - blending the flavor extracts obtained from the different types of tobaccos (example 6).
Regarding claim 7, Osborne teaches wherein the step of obtaining at least one flavor extract from the recovered emissions comprises: - condensing the emissions to obtain at least one condensed emission as said at least one flavor extract (example 1).
Regarding claim 8-9, Osborne teaches wherein condensing the emissions includes: - condensing the emission by cryogenic condensation and lowering the temperature of the emissions to below about - 30 degrees Celsius (The condensing surface is preferably maintained at a temperature of from about -78 to about 30° C.
Regarding claim 12, Osborne teaches supplying steam to the mixture (volatilizing certain components of the tobacco by steam col. 1, 5-15).
Regarding claim 13, Osborne teaches conditioning a mixture of tobaccos includes conditioning a mixture of tobacco leaves, stems and lamina (The nonreactive gas should be passed in contact with the tobacco, which may be in any form, including leaf or stems, but which is preferably in the form of fragments: col. 4 lines 25 to 28).
Regarding claim 14, Osborne teaches wherein conditioning a mixture of tobaccos includes increasing the degree of moisture of the tobacco during heating (col. 4, lines 44-53).
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 4,150,677), and Murphy (US 20130160777) as applied to claim 1 above, and further in view of Carns et al. (US 5,182,926).
Regarding claim 10-11, Osborne teaches that Nitrogen is passed via tubing 16 into intimate contact with the tobacco and the condenser 26 maintained at about 25 C. and volatile materials released from the tobacco during sparging (col. 7 lines 5-10) but is silent to the injecting of liquid nitrogen into the emissions or collecting droplets of the condensed emissions. However Carns (also directed to extracting flavor extracts) discloses coffee aroma gases are conveyed to a cryogenic collector in which liquid nitrogen is sprayed directly into the aroma gas stream to rapidly condense the aroma gas and form finely divided particles of coffee aroma frost suspended in a stream of nitrogen gas (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Osborne to include the liquid nitrogen extraction process of Carns in order increase the amount of flavor extract from the tobacco of Osborne.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER A KESSIE/Examiner, Art Unit 1747
           
/ERIC YAARY/Examiner, Art Unit 1747